DETAILED ACTION
In response to communications filed 15 August 2022, claims 24 and 39 are amended per applicant’s request. Claims 24-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see section “The Claims Are Patentable over the Cited References,” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 33-38 and 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (ii) a terminal disclaimer is filed to overcome the nonstatutory double patenting rejection. See also the statement of reasons for the indication of allowable subject matter in paragraph [04] of the Office action mailed 22 December 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,303,663 B1. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 10,303,663 B1
24. A system, comprising:

one or more persistent, block storage devices configured to maintain a file system and a local file system change log;

one or more processors and a memory that implement a journaling file system manager, configured to:


receive a request to update the file system, the update modifying an object in the file system;


in response to receipt of the request, store one or more log records indicating the update in a local file system change log; 



acknowledge the update as committed;

send one or more requests to a network-based data store to add the one or more log records in the local file system change log to a remote version of the file system change log at the network-based data store, wherein the remote version of the file system change log stores a plurality of previously received log records indicating respective previously received updates for the file system; 





subsequent to a determination that the one or more log records are stored in the remote version of the file system change log at the network-based data store, reclaim storage space in the one or more block storage devices that persists the one or more log records; and


responsive to a determination to generate a duplicate version of the file system: obtain a set of log records from the remote version of the file system change log at the network-based data store;

reconcile the set of log records obtained from the remote version of the change log with log records in the local file system change log to determine a complete sequence of updates made to the file system after a snapshot of the file system; and

apply the complete sequence of updates in the set of log records obtained to the snapshot to generate the duplicate version of the file system.

1. A system, comprising:

one or more persistent, block storage devices configured to maintain a file system and a local file system change log;

one or more processors; a memory comprising program instructions that cause the one or more processors to implement a journaling file system manager; the journaling file system manager, configured to:

receive a request to update the file system, the update modifying a file or object of the file system;


in response to receipt of the request, store one or more log records indicating the update in a local file system change log that stores log records indicating previous updates to the file system in sequence order;

acknowledge the update as committed;

send one or more requests to a network-based data store to add the one or more log records in the local file system change log to a remote version of the file system change log at the network-based data store, wherein the remote version of the file system change
log stores a plurality of previously received log records indicating respective previously received updates for the file system in sequence order, the previously received updates modifying files or objects of the file system;


in response to receipt of one or more acknowledgments that the one or more log records have are stored in the remote version of the file system change log at
the network-based data store, reclaim storage space in the one or more block storage devices that persists the one or more log records; and

upon recovery from a system failure:
obtain a first set of log records from the local file system change log and a second set of log records from the remote version of the file system change log;

reconcile the first and second sets of log records to identify a set of committed updates; and




generate a restored version of the file system based on the identified set of committed updates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, III et al. (US 2013/0007219 A1) in view of Lisiecki et al. (US 2002/0143888 A1) and Fashchik et al. (US 8,266,107 B2).

Regarding claim 24, Sorenson teaches a system, comprising:
one or more persistent, block storage devices configured to maintain a file system and a local file system change log; one or more processors and a memory that implement a journaling file system manager (see Sorenson [0196] and [0217]),
configured to:
receive a request to update the file system, the update modifying an object in the file system (see Sorenson [0207], “write requests”);
in response to receipt of the request, store one or more log records indicating the update in a local file system change log (see Sorenson [0206]-[0207], “write log 814 may be implemented as sequential write operations” and “metadata store 806 may be appropriately updated to reflect the writes to the write log . . . sequentially added”);
send one or more requests to a network-based data store to add the one or more log records in the local file system change log to a remote version of the file system change log at the network-based data store, wherein the remote version of the file system change log stores a plurality of previously received log records indicating respective previously received updates for the file system (see Sorenson [0209], “write log 814 may be asynchronously and sequentially uploaded to the remote data store”);
subsequent to a determination that the one or more log records have are stored in the remote version of the file system change log at the network-based data store, reclaim storage space in the one or more block storage devices that persists the one or more log records (see Sorenson [0209] and [0214], “uploaded blocks from the write log 814 may be marked as ‘free’”); and
responsive to a determination to generate a duplicate version of the file system (see Sorenson [0051], “request or access snapshot(s),” and [0120], “request the recovery of a snapshot”):
obtain a set of log records from the remote version of the file system change log at the network-based data store (see Sorenson [0051], “restore, recover, or copy portions or all of the customer's data from the snapshot(s),” and [0120], “lost data may be recovered from a snapshot”).
Sorenson does not explicitly teach reconciling the set of log records obtained from the remote version of the change log with records in the local file system change log to determine a complete sequence of updates.
However, Lisiecki teaches reconciling the set of log records obtained from the remote version of the change log with records in the local file system change log to determine a complete sequence of updates (see Lisiecki [0103], “all local and remote action log entries are replayed and their timestamps are used to determine the total order of the operations contained therein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reconcile the set of log records, as taught by Lisiecki, in combination with the techniques taught by Sorenson, because “care is taken during replay to ensure that earlier operations when replayed cannot prevent a subsequent later one from being correctly executed . . . The above algorithm generally is sufficient to ensure the correctness of the system” (see Lisiecki [0103]). 
Sorenson as modified teaches
wherein the complete sequence of update are updates made to the file system after a snapshot of the filesystem (see Lisiecki [0103] and Sorenson [0051] and [0120], where the “order of the operations,” determined by Lisiecki, are updates made after the “snapshot” taught by Sorenson); and
applying the complete sequence of updates in the set of log records obtained to the snapshot to generate the duplicate version of the file system (see Lisiecki [0103] and Sorenson [0051] and [0120], where the complete sequence of updates, as taught by Lisiecki, are applied to the snapshot, as taught by Sorenson).
Sorenson as modified does not explicitly teach to acknowledge the update as committed.
However, Fashchik teaches to acknowledge the update as committed (see Fashchik 6:33-44, “write acknowledgement is sent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acknowledge the update, as taught by Fashchik, in combination with the techniques taught by Sorenson as modified, because “The importance of any given commit can be evaluated by the application . . . This improves database performance and keeps the potential damage from disaster at the primary site within a controllable bound” (see Fashchik 7:1-12).

Regarding claim 25, Sorenson as modified teaches wherein to obtain the snapshot of the file system, the journaling file system manager is configured to: obtain the snapshot from the network-based data store, wherein the network-based data store stores a plurality of snapshots of the file system taken at different points in time (see Sorenson [0120] and [0051], “request or access snapshot(s) . . . on the remote data store,” where [0214] teaches that a “snapshot is a point-in-time snapshot”).

Regarding claim 26, Sorenson as modified teaches wherein to obtain the snapshot and the set of log records from the network-based data store, the journaling file system manager is configured to: send to the network-based data store one or more access requests for the snapshot and the set of log records (see Sorenson [0051] and [0120]),
wherein the one or more access requests includes a set of access credentials, and the access credentials are used by the network-based data store to verify authorization for the one or more access requests (see Sorenson [0139], “temporary, unique activation key”).

Regarding claim 27, Sorenson as modified teaches wherein to make the duplicate version of the file system available for access, the journaling file system manager is configured to perform one or more of: make the duplicate version of the file system to be read-only; limit access to the duplicate version of the file system to one or more particular users; and limit access for a particular user to a particular portion of the duplicate version of the file system (see Sorenson [0138]-[0139]).

Regarding claim 28, Sorenson as modified teaches wherein the journaling file system manager is configured to send the one or more log records to the network-based data store asynchronously with respect to the storing of the one or more log records in the local file system change log (see Sorenson [0208], “write log 814 may be asynchronously and sequentially uploaded”).

Regarding claim 30, Sorenson as modified teaches wherein the journaling file system manager is implemented as part of a file system service implemented on a service provider network, and the network-based data store is implemented in a distributed storage service implemented on the service provider network (see Sorenson [0098]).

Regarding claim 31, Sorenson as modified teaches wherein the network-based data store is implemented in a distributed, multi-tenant storage service, wherein the remote version of the file system change log is linked to a particular storage account of the distributed, multi-tenant storage service, and wherein the distributed, multi-tenant storage service maintains data for a plurality of other storage accounts (see Sorenson [0138]-[0139], “service customer . . . customer's account”).

Regarding claim 32, Sorenson as modified teaches
wherein the journaling file system manager is implemented on a client device maintaining the file system and the local file system change log (see Sorenson [0084]), and
the network-based data store is implemented in a network-based storage service remote from the client device (see Sorenson [0209]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, III et al. (US 2013/0007219 A1) in view of Lisiecki et al. (US 2002/0143888 A1) and Fashchik et al. (US 8,266,107 B2) as applied to claim 24 above, and further in view of Erofeev et al. (US 8,271,830 B2).

Regarding claim 29, Sorenson as modified teaches that the one or more log records include respective sequence numbers indicating their sequence order (see Sorenson [0206], “write log 814 may be treated as a sequential data structure”).
Sorenson as modified does not explicitly teach wherein the journaling file system manager is configured to send the one or more log records to the network-based data store in parallel via multiple threads or processes.
However, Erofeev further teaches wherein the journaling file system manager is configured to send the one or more log records to the network-based data store in parallel via multiple threads or processes (see Erofeev 18:55-60, “write to one or more volumes of the destination storage device . . . in parallel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send data records in parallel, as taught by Erofeev, in combination with the techniques taught by Sorenson as modified, because sending the data in parallel would predictably yield the data at the network-based data store with the same certainty as sending the data sequentially. One of ordinary skill in the art would have been motivated to send the data in parallel, because doing so would require less time to send the data.

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, III et al. (US 2013/0007219 A1) in view of Lisiecki et al. (US 2002/0143888 A1).

Regarding claim 39, Sorenson teaches a method, comprising:
performing, by one or more computing devices (see Sorenson [0196] and [0217]):
receiving a request to update a file system, the update modifying an object in the file system (see Sorenson [0207], “write requests”);
storing one or more log records indicating the update in a local file system change log, wherein the local file system change log is stored in a persistent data store and is locally-accessible to the one or more computing devices (see Sorenson [0206]-[0207], “write log 814 may be implemented as sequential write operations” and “metadata store 806 may be appropriately updated to reflect the writes to the write log . . . sequentially added”);
sending one or more requests to a network-based data store to add the one or more log records in the local file system change log to a remote version of the file system change log at the network-based data store, wherein the remote version of the file system change log stores a plurality of previously received log records indicating respective previously received updates for the file system (see Sorenson [0209], “write log 814 may be asynchronously and sequentially uploaded to the remote data store”);
subsequent to a determination that the one or more log records are stored in the remote version of the file system change log at the network- based data store, reclaiming storage space maintaining the one or more log records in the persistent data store (see Sorenson [0209] and [0214], “uploaded blocks from the write log 814 may be marked as ‘free’”); and
responsive to a determination to generate a duplicate version of the file system (see Sorenson [0051], “request or access snapshot(s),” and/or [0120], “request the recovery of a snapshot”): 
obtaining a set of log records from the remote version of the file system change log at the network-based data store (see Sorenson [0051], “restore, recover, or copy portions or all of the customer's data from the snapshot(s),” and/or [0120], “lost data may be recovered from a snapshot”).
Sorenson does not explicitly teach reconciling the set of log records obtained from the remote version of the change log with records in the local file system change log to determine a complete sequence of updates.
However, Lisiecki teaches reconciling the set of log records obtained from the remote version of the change log with records in the local file system change log to determine a complete sequence of updates (see Lisiecki [0103], “all local and remote action log entries are replayed and their timestamps are used to determine the total order of the operations contained therein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reconcile the set of log records, as taught by Lisiecki, in combination with the techniques taught by Sorenson, because “care is taken during replay to ensure that earlier operations when replayed cannot prevent a subsequent later one from being correctly executed . . . The above algorithm generally is sufficient to ensure the correctness of the system” (see Lisiecki [0103]). 
Sorenson as modified teaches
wherein the complete sequence of update are updates made to the file system after a snapshot of the filesystem (see Lisiecki [0103] and Sorenson [0051] and [0120], where the “order of the operations,” determined by Lisiecki, are updates made after the “snapshot” taught by Sorenson); and
applying the complete sequence of updates in the set of log records obtained to the snapshot to generate the duplicate version of the file system (see Lisiecki [0103] and Sorenson [0051] and [0120], where the complete sequence of updates, as taught by Lisiecki, are applied to the snapshot, as taught by Sorenson).

Regarding claim 40, Sorenson as modified teaches wherein obtaining the snapshot of the file system comprises: obtaining the snapshot from the network-based data store, wherein the network- based data store stores a plurality of snapshots of the file system taken at different points in time (see Sorenson [0120] and [0051], “request or access snapshot(s) . . . on the remote data store,” where [0214] teaches that a “snapshot is a point-in-time snapshot”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159